--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
 

 


I
PARTIES
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into effective as of
the 31st day of March, 2010 (the “Effective Date”), by and between RAVENWOOD
BOURNE, LTD., a Delaware corporation (the “Issuer”); and, BEDROCK VENTURES,
INC., a Minnesota corporation (the “Buyer”). Buyer and Issuer are sometimes
referred to collectively herein as the “Parties”, and each individually as a
“Party”.


II
RECITALS


A.             Issuer is a publicly traded corporation with its free-trading
shares trading on the Over-The-Counter Bulletin Board.


B.             Issuer wishes to sell an aggregate of twelve million (12,000,000)
shares (the “Acquired Shares”) of the Company’s common stock, par value $.001
per share (the “Common Stock”) to Buyer.


C.             Buyer wishes to purchase the Acquired Shares from Issuer pursuant
to the terms, covenants, and conditions contained herein.


D.            NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:


III
ISSUANCE OF THE PURCHASED SHARES


3.1           Purchase Price. Issuer hereby agrees to sell to Buyers, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, and Buyer agrees to purchase from
Issuer the Acquired Shares for a total purchase price (the “Purchase Price”) of
Two Hundred Seventy Five Thousand Dollars ($275,000), payable in full to Issuer
according to the terms of this Agreement, in United States currency as directed
by Issuer at the Closing.


3.2           Issuance of Shares. At the Closing, Issuer shall deliver to Buyer
a certificate(s) representing the Acquired Shares purchased by Buyer, in the
name of Buyer, as shall be effective to vest in Buyer all right, title, and
interest in the Acquired Shares.


3.3           Events Prior to Closing. Upon execution hereof or as soon
thereafter as practicable, management of Issuer and Buyer shall execute,
acknowledge, and deliver (or shall cause to be executed, acknowledged, and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered, together with such other items as may be reasonably
requested by the Parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby, subject only to the
conditions to closing referenced herein below.

 
1

--------------------------------------------------------------------------------

 
 
3.4           Closing. The closing (alternatively referred to herein as the
“Closing” or the “Closing Date”) of the transactions contemplated by this
Agreement shall be on the date and at the time the transaction documents are
executed herewith.


3.5           Termination.


(a)           This Agreement may be terminated by the board of directors or
majority interest of shareholders of Issuer or Buyer, respectively, at any time
prior to the Closing Date if:


(i)            there shall be any action or proceeding before any court or any
governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or


(ii)           any of the transactions contemplated hereby are disapproved by
any regulatory authority whose approval is required to consummate such
transactions.


In the event of termination pursuant to Paragraph (a) of this Section 3.5, no
obligation, right, or liability shall arise hereunder and each Party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting,
and execution of this Agreement and the transactions herein contemplated.


(b)           This Agreement may be terminated at any time prior to the Closing
Date by either Party if the other Party shall fail to comply in any material
respect with any of its covenants or agreements contained in this Agreement or
if any of the representations or warranties contained herein shall be inaccurate
in any material respect.  If this Agreement is terminated pursuant to Paragraph
(b) of this Section 3.5, no obligation, right, or liability shall arise
hereunder and each Party shall bear all of the expenses incurred by it in
connection with the negotiation, drafting and execution of this Agreement and
the transactions herein contemplated.


IV
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ISSUER
 
 
As an inducement to and to obtain the reliance of Buyers, Issuer hereby
represents and warrants as follows as of the Closing:
4.1           Organization. Issuer is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of the Certificate of
Incorporation or Bylaws of Issuer. Issuer has full power, authority, and legal
right and has taken all action required by applicable law, its Certificate of
Incorporation, its Bylaws, or otherwise to authorize the execution and delivery
of this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
4.2           Capitalization. The authorized capitalization of Issuer consists
of 300,000,000 shares of common stock, par value $0.001 per share; and,
10,000,000 shares of preferred stock, par value $0.001 per share (the “Preferred
Stock”). As of the Effective Date, Issuer has 11,362,040 common shares issued
and outstanding. All issued and outstanding shares are legally issued, fully
paid, nonassessable, and are not issued in violation of the preemptive or other
rights of any person. There are no warrants or options authorized or issued.


4.3           Subsidiaries.  The Issuer has no subsidiaries.


4.4           Tax Matters; Books and Records.


(a)            The books and records, financial and others, of Issuer are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices.


(b)            Issuer has no liabilities with respect to the payment of any
country, federal, state, county, or local taxes (including any deficiencies,
interest or penalties).


(c)            Issuer shall pay or otherwise resolve and eliminate all
outstanding liabilities of Issuer at or prior to Closing.


4.5           Litigation and Related Proceedings. There are no actions, suits,
proceedings, or investigations pending or threatened by or against or affecting
Issuer or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of Issuer. Issuer is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule, or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


4.6           Material Contract Defaults. Issuer is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or condition of Issuer, and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Issuer has not taken adequate steps to prevent such a default
from occurring.


4.7           Information. The information concerning Issuer as set forth in
this Agreement is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made in light of the circumstances under which
they were made, not misleading.
  
4.8           Title and Related Matters. Issuer does not have substantial
assets, however, if any, Issuer has good and marketable title to and is the sole
and exclusive owner of all of its properties, inventory, interest in properties
and assets, real and personal (collectively, the “Assets”) free and clear of all
liens, pledges, charges or encumbrances. Issuer owns free and clear of any
liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with the Issuer’s business.   No third party has any right to, and
the Issuer has not received any notice of infringement of or conflict with
asserted rights of other with respect to any product, technology, data, trade
secrets, know-how, proprietary techniques, trademarks, service marks, trade
names or copyrights which, singly on in the aggregate, if the subject of an
unfavorable decision ruling or finding, would have a materially adverse affect
on the business, operations, financial conditions or income of the Issuer or any
material portion of its properties, assets or rights.

 
3

--------------------------------------------------------------------------------

 
 
4.9           Contracts.
 
(a)           There are no material contracts, agreements, franchises, license
agreements, or other commitments to which Issuer is a party or by which it or
any of its properties are bound;
 
(b)           Issuer is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award materially and adversely
affects, or in the future may (as far as Issuer can now foresee) materially and
adversely affect, the business, operations, properties, assets or conditions of
Issuer; and
 
(c)            Issuer is not a party to any material oral or written: (i)
contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii)  agreement, contract or
indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties, of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; or, (vii) contract, agreement or other
commitment involving payments by it for more than $10,000 in the aggregate.
 
4.10          Compliance With Laws and Regulations. To the best of Issuer’s
knowledge and belief, Issuer has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Issuer or would not result in Issuer incurring material liability.
 
4.11          Material Transactions or Affiliations. There are no material
contracts or agreements of arrangement between Issuer and any person, who was at
the time of such contract, agreement or arrangement an officer, director or
person owning of record, or known to beneficially own ten percent (10%) or more
of the issued and outstanding common shares of the Issuer and which is to be
performed in whole or in part after the date hereof. Issuer has no commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into material transactions with any such affiliated person.
 
4.12          No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Issuer is a
party or to which any of its properties or operations are subject.


4.13          Governmental Authorizations. Issuer has all licenses, franchises,
permits, or other governmental authorizations legally required to enable it to
conduct its business in all material respects as conducted on the date hereof.
Except for compliance with federal and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution and delivery by the Issuer of this
Agreement and the consummation of the transactions contemplated hereby.

 
4

--------------------------------------------------------------------------------

 


V
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF BUYER


As an inducement to, and to obtain the reliance of Issuer, Buyer hereby
represents and warrants as follows as of the Closing:


5.1           Authorization and Power. Buyer has the requisite power and
authority to enter into and perform this Agreement and to purchase the Acquired
Shares being sold to it hereunder. The execution, delivery and performance of
this Agreement by Buyer and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of Buyer or its Board
of Directors, or stockholders, as the case may be, is required. This Agreement
has been duly authorized, executed, and delivered by Buyer and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
Buyer enforceable against Buyer in accordance with the terms thereof.
 
5.2           No Conflicts. The execution and delivery of this Agreement by
Buyer and the performance by Buyer of its obligations hereunder in accordance
with the terms hereof: (a) will not require the consent of any third party or
governmental entity under any applicable laws; (b) will not violate any laws
applicable to Buyer; and, (c) will not violate or breach any contractual
obligation to which Buyers is a party.
 
5.3           Purchase Entirely for Own Account. The Acquired Shares proposed to
be acquired by Buyer hereunder will be acquired for investment for its own
account, and not with a view to the resale or distribution of any part thereof,
and Buyer has no present intention of selling or otherwise distributing the
Acquired Shares, except in compliance with applicable securities laws.


5.4           Acquired Shares for Investment.
 
(a)            Buyer is acquiring the Acquired Shares for investment for its own
account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Buyer has no present intention of selling,
granting any participation in, or otherwise distributing the same. Buyer further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Acquired Shares.
 
(b)            Buyer represents and warrants that it: (i) can bear the economic
risk of its investments; and, (ii) possesses such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in Issuer and its securities.


(c)            Buyer is a “U.S. Person” as defined in Rule 902(k) of Regulation
S (a “U.S. Shareholder”) and understands that the Acquired Shares are not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that the issuance thereof to such Buyer is intended to be exempt from
registration under the Securities Act pursuant to Regulation D promulgated
thereunder (“Regulation D”). Buyer represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D or, if
not an accredited investor, that Buyer otherwise meets the suitability
requirements of Regulation D and Section 4(2) of the Securities Act (“Section
4(2)”). Each certificate representing the Acquired Shares issued to Buyer shall
be endorsed with the following legends, in addition to any other legend required
to be placed thereon by applicable federal or state securities laws:

 
5

--------------------------------------------------------------------------------

 


“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”


“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”


(d)            Buyer acknowledges that it has carefully reviewed such
information as it has deemed necessary to evaluate an investment in the Issuer
and its securities, and that all information required to be disclosed to Buyer
under Regulation D has been furnished to Buyer by Issuer. To the full
satisfaction of Buyer, it has been furnished all materials that it has requested
relating to Issuer and the issuance of the Acquired Shares hereunder, and Buyer
has been afforded the opportunity to ask questions of the representatives of
Issuer to obtain any information necessary to verify the accuracy of any
representations or information made or given to Buyer. Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of Issuer set forth in this Agreement, on which
Buyer has relied in making a purchase of the Acquired Shares.


(e)            Buyer understands that the Acquired Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Acquired Shares or any available exemption
from registration under the Securities Act, the Acquired Shares may have to be
held indefinitely. Buyer further acknowledges that the Acquired Shares may not
be sold pursuant to Rule 144 promulgated under the Securities Act unless all of
the conditions of Rule 144 are satisfied (including, without limitation,
compliance with the reporting requirements under the Securities Exchange Act of
1934, as amended (“Exchange Act”)).


VI
SPECIAL COVENANTS


From the Effective Date up to and including the Closing Date, Issuer hereby
covenants the following:
 
(a)            Issuer will furnish Buyer with whatever corporate records and
documents are available, such as Certificate of Incorporation and Bylaws and all
amendments thereto, and any other corporate document or record reasonably
requested by Buyer.
(b)            Issuer will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of Buyer, in its sole discretion.

 
6

--------------------------------------------------------------------------------

 
 
(c)           Issuer will not amend or change its Certificate of Incorporation
or Bylaws, or issue any further shares of Common Stock or Preferred Stock or
create any other class of shares in Issuer without the express written consent
of Buyer, in its sole discretion.


(d)           Issuer will not issue any stock options, warrants or other rights
or interests in or to its Common Stock or Preferred Stock without the express
written consent of Buyer, in its sole discretion.
 
(e)           Issuer will not encumber or mortgage any right or interest in any
shares of the Common Stock or the Acquired Shares, and Issuer also will not
transfer any rights to such shares of the Common Stock or Preferred to any third
party whatsoever.


(f)           Issuer will not declare any dividend in cash or stock, or any
other benefit.


(g)           Issuer will not institute any bonus, benefit, profit sharing,
stock option, pension retirement plan or similar arrangement.


VII
CONDITIONS TO CLOSING
 
7.1           Conditions to Obligations of Issuer. The obligations of Issuer
under this Agreement are subject to the satisfaction, at or before the Closing
Date, of the following conditions:
 
7.1.1.        Accuracy of Warranties and Representations. The representations
and warranties made by Buyers in this Agreement were true when made and shall be
true at the Closing Date with the same force and effect as if such
representations and warranties were made at the Closing Date (except for changes
therein permitted by this Agreement).
 
7.1.2.        Satisfaction of Conditions and Obligations. Buyer shall have
performed or compiled with all covenants and conditions required by this
Agreement to be performed or complied with by Buyers prior to or at the Closing.


7.2           Conditions to Obligations of Buyer. The obligations of Buyer under
this Agreement are subject to the satisfaction, at or before the Closing Date
(unless otherwise indicated herein), of the following conditions:
 
7.2.1.        Accuracy of Warranties and Representations. The representations
and warranties made by Issuer in this Agreement were true when made and shall be
true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and Issuer shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by Issuer prior to or at the Closing.
Buyer shall have been furnished with a certificate, signed by a duly authorized
executive officer of Issuer and dated the Closing Date, to the foregoing effect.
 
7.2.2.        No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business, or operations of Issuer nor shall any event have occurred which, with
the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business, or operations of Issuer.

 
7

--------------------------------------------------------------------------------

 

7.2.3.        Exchange Act Compliance. Issuer must file any necessary reports to
become and stay current with its Exchange Act filings up to and including the
Closing Date. This shall include, but not be limited to, all annual and
quarterly filings.


VIII
ADDITIONAL PROVISIONS
 
8.1           Executed Counterparts. This Agreement may be executed in any
number of counterparts, all of which when taken together shall be considered one
and the same agreement, it being understood that all Parties need not sign the
same counterpart. In the event that any signature is delivered by fax or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine or
E-Mail to deliver a signature, or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a fax machine or
E-Mail, as a defense to the formation of a contract.
 
8.2           Successors and Assigns. Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.
 
8.3           Article and Section Headings. The article and section headings
used in this Agreement are inserted for convenience and identification only and
are not to be used in any manner to interpret this Agreement.
 
8.4           Severability. Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement. If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.
 
8.5           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the federal or state
court in Palm Beach County, Florida, shall be the sole jurisdiction and venue
for the bringing of such action.
 
8.6           Entire Agreement. This Agreement, and all references, documents,
or instruments referred to herein, contains the entire agreement and
understanding of the Parties hereto in respect to the subject matter contained
herein. The Parties have expressly not relied upon any promises,
representations, warranties, agreements, covenants, or undertakings, other than
those expressly set forth or referred to herein. This Agreement supersedes any
and all prior written or oral agreements, understandings, and negotiations
between the Parties with respect to the subject matter contained herein.
 
8.7           Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of Delaware.

 
8

--------------------------------------------------------------------------------

 

8.8           Attorney’s Fees. If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney’s fees.


8.9           Amendment. This Agreement may be amended or modified only by a
writing signed by all Parties.


8.10         Remedies.
 
8.10.1.     Specific Performance. The Parties hereby declare that it is
impossible to measure in money the damages which will result from a failure to
perform any of the obligations under this Agreement. Therefore, each Party
waives the claim or defense that an adequate remedy at law exists in any action
or proceeding brought to enforce the provisions hereof.
 
8.10.2.     Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
8.11         Waiver. No failure by any Party to insist on the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy on a breach shall constitute a waiver of any such breach or
of any other covenant, duty, agreement, or condition.


8.12          Assignability. This Agreement is not assignable by either Party
without the expressed written consent of all Parties.


8.13          Notices.
 
8.13.1.      Method and Delivery. All notices, requests and demands hereunder
shall be in writing and delivered by hand, by Electronic Transmission, by mail,
by telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by Electronic Transmission, upon telephone
confirmation of receipt of same; (c) if by mail, forty-eight (48) hours after
deposit in the United States mail, first class, registered or certified mail,
postage prepaid; (d) if by telegram, upon telephone confirmation of receipt of
same; or, (e) if by recognized commercial over-night delivery service, upon such
delivery.
 
8.13.2.      Consent to Electronic Transmissions. Each Party hereby expressly
consents to the use of Electronic Transmissions for communications and notices
under this Agreement. For purposes of this Agreement, “Electronic Transmissions”
means a communication (i) delivered by facsimile telecommunication or electronic
mail when directed to the facsimile number or electronic mail address,
respectively, for that recipient on record with the sending Party; and, (ii)
that creates a record that is capable of retention, retrieval, and review, and
that may thereafter be rendered into clearly legible tangible form.
 
8.14          Confidentiality. Each Party hereto agrees with the other Party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another Party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other Party, and shall not
use such data or information or disclose the same to others, except: (i) to the
extent such data is a matter of public knowledge or is required by law to be
published; and (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.

 
9

--------------------------------------------------------------------------------

 
 
8.15          Third Party Beneficiaries. This Agreement is solely between Issuer
and Buyer and except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement. Issuer
and Buyer acknowledge that immediately following this transaction Issuer is
re-purchasing a total of 11,200,000 shares of Common Stock from Corporate
Services International, Inc. and Century Capital Partners, LLC two entities
beneficially owned by Michael Anthony, sole officer and director of Issuer, for
an aggregate purchase price of Two Hundred Seventy Five Thousand Dollars
($275,000).
 
8.16          Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.
 
8.17          Survival; Termination. The representations, warranties and
covenants of the respective Parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for twelve (12) months.
 
8.18          Expenses. Each Party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.
 
8.19          Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.
 
8.20          Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.




****SIGNATURES APPEAR ON NEXT PAGE****





 
10

--------------------------------------------------------------------------------

 
 
IX
EXECUTION
 
IN WITNESS WHEREOF, this STOCK PURCHASE AGREEMENT has been duly executed by the
Parties effective as of and on the Effective Date set forth in Article I of this
Agreement. Each of the undersigned Parties hereby represents and warrants that
it (i) has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder; and, (ii) it is duly authorized and empowered to execute and deliver
this Agreement. In executing this Agreement, the Parties severally acknowledge
and represent that each: (a) has fully and carefully read and considered this
Agreement; (b) has been or has had the opportunity to be fully apprized by its
attorneys of the legal effect and meaning of this document and all terms and
conditions hereof; and, (c) is executing this Agreement voluntarily, free from
any influence, coercion or duress of any kind.


ISSUER:
BUYER:
   
RAVENWOOD BOURNE, LTD.,
BEDROCK VENTURES, INC.,
a Delaware corporation
a Minnesota corporation
       
BY:                             
/S/                                                          
BY:                             
/S/                                                          
   
NAME:  MICHAEL ANTHONY
NAME:  FOTIS GEORGIADIS
 
 
TITLE:  CEO
TITLE:  CEO
   
DATED:  03-31-2010
DATED:  03-31-2010



 
 


11

--------------------------------------------------------------------------------